Exhibit 10.1
 
THIS CONVERTIBLE PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY
AND NOT FOR DISTRIBUTION AND MAY BE TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IN
COMPLIANCE WITH THE SECURITIES ACT OF l933, AS AMENDED (THE "ACT").  THIS LEGEND
SHALL BE ENDORSED UPON ANY CONVERTIBLE PROMISSORY NOTE ISSUED IN EXCHANGE FOR
THIS CONVERTIBLE PROMISSORY NOTE.
 
OSL HOLDINGS, INC


THIS NOTE SUPERCEDES AND REPLACES THE ORIGINAL PROMISSORY  NOTE ISSUED ON
FEBRUARY 10, 2012 TO PROFECTUS, LLC (A COPY OF THE ORIGINAL PROMISSORY NOTE IS
ATTACHED HERETO)
 
$67,000.00
 
CONVERTIBLE PROMISSORY NOTE
 
Due June 30, 2013


OSL HOLDINGS, INC, a Nevada corporation (the "Company"), for value received,
hereby promises to pay to _____________ (the "Holder") on the 30th day of June,
2013 (the "Maturity Date") at the offices of the Company, 60 Dutch Hill Road,
Suite 15, Orangeburg,  NY 10962, the principal sum of SIXTY-SEVEN THOUSAND
DOLLARS ($67,000.00) in such coin or currency of the United States of America as
at the time of payment shall be legal tender for the payment of public and
private debts and to pay simple interest on said principal sum at the rate
of  eight percent (8%) per annum from the date hereof through the Maturity
Date.  Any accrued and unpaid interest shall be paid on the Maturity Date.


1.           Registered Owner.  The Company may consider and treat the person in
whose name this Note shall be registered as the absolute owner thereof for all
purposes whatsoever (whether or not this Note shall be overdue) and the Company
shall not be affected by any notice to the contrary.  Subject to the provisions
hereof, the registered owner of this Note shall have the right to transfer it by
assignment and the transferee thereof, upon his registration as owner of this
Note, shall become vested with all the powers and rights of the
transferor.  Registration of any new owner shall take place upon presentation of
this Note to the Company at its offices together with the Note Assignment Form
attached hereto duly executed.  In case of transfers by operation of law, the
transferee shall notify the Company of such transfer and of his address, and
shall submit appropriate evidence regarding the transfer so that this Note may
be registered in the name of the transferee.  This Note is transferable only on
the books of the Company by the Holder on the surrender hereof, duly endorsed.
Communications sent to any registered owner shall be effective as against all
holders or transferees of this Note not registered at the time of sending the
communication.  In the event of the assignment of a portion of the principal
amount of this Note, the transferee thereof shall not have the right to elect an
Optional Conversion (as hereinafter defined) unless the entire remaining
principal portion of this Note is converted simultaneously therewith.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Conversion.


2.1           Conversion Right.  The Holder shall have the right from time to
time, and at any time during the period commencing on  the date 30 days after
the issue date and ending the later of (i) the Maturity Date and (ii) the date
of payment of the remaining outstanding principal amount, plus any accrued and
unpaid interest of this Note to convert all or any part of the outstanding and
unpaid principal amount of this Note into fully paid and non-assessable shares
of Common Stock, as such Common Stock exists on the Issue Date, or any shares of
capital stock or other securities of the Borrower into which such Common Stock
shall hereafter be changed or reclassified at the conversion price  (the
“Conversion Price”) determined as provided herein (a “Conversion”); provided,
however, that in no event shall the Holder be entitled to convert any portion of
this Note in excess of that portion of this Note upon conversion of which the
sum of (1) the number of shares of Common Stock beneficially owned by the Holder
and its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the Notes
or the unexercised or unconverted portion of any other security of the Borrower
subject to a limitation on conversion or exercise analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock.  For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso; provided further, however, that the limitations on conversion may be
waived by the Holder upon, at the election of the Holder, not less than 61 days’
prior notice to the Borrower, and the provisions of the conversion limitation
shall continue to apply until such 61st day (or such later date, as determined
by the Holder, as may be specified in such notice of waiver).  The number of
shares of Common Stock to be issued upon each conversion of this Note shall be
determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price then in effect on the date specified in the notice
of conversion, in the form attached hereto as Exhibit A (the “Notice of
Conversion”), delivered to the Borrower by the Holder in accordance with Section
1.4 below; provided that the Notice of Conversion is submitted by facsimile or
e-mail (or by other means resulting in, or reasonably expected to result in,
notice) to the Borrower before 6:00 p.m., New York, New York time on such
conversion date (the “Conversion Date”).  The term “Conversion Amount” means,
with respect to any conversion of this Note, the sum of (1) the principal amount
of this Note to be converted in such conversion plus (2) at the Borrower’s
option, accrued and unpaid interest, if any, on such principal amount at the
interest rates provided in this Note to the Conversion Date.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2   Conversion Price.
 
(a) Calculation of Conversion Price.  The Conversion Price (the “Conversion
Price”) shall equal the Variable Conversion Price (as defined herein) (subject
to equitable adjustments for stock splits, stock dividends or rights offerings
by the Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events).  The “Variable Conversion
Price: At Market Price  “Market Price” means the average of the lowest two (2)
Trading Prices (as defined below) for the Common Stock during the five (5)
Trading Day period ending one Trading Day prior to the date the Conversion
Notice is sent by the Holder to the Borrower via facsimile (the “Conversion
Date”).  “Trading Price” means, for any security as of any date, the intraday
trading price on the Over-the-Counter Bulletin Board (the “OTCBB”) as reported
by a reliable reporting service (“Reporting Service”) mutually acceptable to
Borrower and Holder and hereafter designated by Holders of a majority in
interest of the Notes and the Borrower or, if the OTCBB is not the principal
trading market for such security, the intraday trading price of such security on
the principal securities exchange or trading market where such security is
listed or traded or, if no intraday trading price of such security is available
in any of the foregoing manners, the average of the intraday trading prices of
any market makers for such security that are listed in the “pink sheets” by the
National Quotation Bureau, Inc.  If the Trading Price cannot be calculated for
such security on such date in the manner provided above, the Trading Price shall
be the fair market value as mutually determined by the Borrower and the holders
of a majority in interest of the Notes being converted for which the calculation
of the Trading Price is required in order to determine the Conversion Price of
such Notes.  “Trading Day” shall mean any day on which the Common Stock is
traded for any period on the OTCBB, or on the principal securities exchange or
other securities market on which the Common Stock is then being traded.
 
2.3 Anti-Dilution Provisions.


2.3.1           Adjustments for Stock Dividends; Combi­nations, Etc. (a) In the
event that the Company, at any time or from time to time hereafter, shall (i)
declare any dividend or other distribution on its Common Stock payable in Common
Stock of the Company or in securities convertible into or exchangeable for
Common Stock, including without limitation rights; (ii) effect a sub­division of
its outstanding Common Stock into a greater number of shares of Common Stock by
reclassifica­tion, stock split or otherwise than by payment of a dividend in
shares of Common Stock;  (iii) effect a combination or consolidation of its
outstanding Common Stock into a lesser number of shares of Common Stock by
reclassifica­tion, reverse split or otherwise; (iv) issue by reclassification,
exchange or substitution of its Common Stock any shares of capital stock of the
Company; or (v) effect any other transaction having similar effect, then the
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock outstanding before such event and of
which the denominator shall be the number of shares of Common Stock outstanding
after such event, including the maximum number of shares of Common Stock into
which the convertible securities, including rights (provided for in clause (i)
hereof) may be converted or for which the exchangeable securities (provided for
in clause (i) hereof) may be exchanged.  The purpose of the adjustment shall be
that, in the event of a conversion at any time after the occurrence of any event
described in (i) through (v) above, the Holder shall be entitled to receive the
shares of Conversion Stock (or other securities) to which such Holder would have
been finally entitled, after giving effect to the occurrence of such event, as
if such Holder had converted this Note immediate­ly prior to the occurrence of
such event.  An adjustment made pursuant to this Section 2.3.1 shall become
effective immediately after the record date in the case of a dividend or other
distribution and shall become effective immediately upon the effective date in
the case of a subdivision, combination, reclassification, exchange or
substitution.  The Corporation shall  take no such action with respect to the
Common Stock unless the Corporation shall simultaneously reserve out of the
authorized, unissued and unreserved shares of common stock a sufficient number
of shares of Common Stock to be available for full conversion of the Notes at
the new Conversion Price.


2.3.2           Adjustment for Consolidation or Merger. In case of any
consolidation or merger to which the Company is a party, other than a merger or
consolidation in which the Company is the surviving or continuing corporation
and which does not result in any reclassification of, or change (other than a
change in par value or from par value to no par value or from no par value to
par value, or as a result of a subdivision or combination) in, outstanding
Common Stock, then, as part of and as a condition to such transaction, provision
shall be made so that, in the event of a conversion, the Holder of this Note,
shall receive, in lieu of the securities and property receivable upon the
conversion of this Note prior to consumma­tion of the transaction, the kind and
amount of shares or other securities and property receivable upon such
consolidation or merger by a holder of the number of shares of Common Stock into
which this Note would have been converted immediately prior to such
consolidation or merger had the conversion occurred, all subject to further
adjust­ment as provided in Section 2.3.1; in each such case, the terms of this
Note shall be applicable to the securities or property receivable upon the
conversion of this Note after such consumma­tion.  In any such case, appropriate
adjustment shall be made in the application of this Section 3 with respect to
the rights of the Holder of this Note after the transaction to the end that the
provisions of this Section 3 shall be applicable after that event. The
Corporation shall take no such action with respect to the Common Stock unless
the Corporation shall simultaneously reserve out of the authorized, unissued and
unreserved shares of such class or series into which the Common Stock has been
changed a sufficient number of shares of such class or series into which the
Common Stock has been changed to be available for full conversion of the Notes
at the new Conversion Price.


2.4           Reservation of Shares.  The Company will at all times reserve and
keep available out of its authorized and unissued Common Stock, solely for
issuance and delivery upon conversion of this Note, free of preemptive or rights
of purchase, the number of shares of Conversion Stock issuable upon conversion
of this Note at the minimum Conversion Price.  The Company covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly and
validly authorized, issued and fully paid and nonassessable.
 
 
3

--------------------------------------------------------------------------------

 
 
2.5           Fractional Shares.  The Company shall not be required to issue
certificates representing fractions of shares, nor shall it be required to issue
scrip or pay cash in lieu of fractional interests, it being the intent of the
Company and the Holder that all fractional interests shall be eliminated and
that all issuances of Common Stock be rounded up to the nearest whole share.


2.6           Rights of the Holder.  The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder of the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Note.


2.7           Certificate.  When the Conversion Price is adjusted pursuant to
the provisions hereof, the Company shall file with its official corporate
records a certificate of its chief financial or accounting officer setting forth
in detail the facts requiring such adjustment, the computation thereof and the
adjusted Conversion Price, and shall mail a copy of the certificate to the
Holder.


3.           Redemption.  This Note may be prepaid in whole or in part at any
time without the written consent of the Holder.


4.           Defaults.  If any one or more of the following shall (Events of
Default) shall occur:


(a)           the Company shall (i) admit in writing its inability to pay its
debts generally as they mature; (ii) make a general assignment for the benefit
of creditors; (iii) fail or be unable to pay its debts as they mature iv) be
adjudicated a bankrupt or insolvent; (v) file a voluntary petition in bankruptcy
or a petition or an answer seeking an arrangement with creditors; (vi) take
advantage of any bankruptcy, insolvency or readjustment of debt law or statute
or file an answer admitting the material allegations of a petition filed against
it in any proceeding under any such law; (vii) apply for or consent to the
appointment of a receiver, trustee or liquidation for all or a substantial
portion of its assets; (viii) have an involuntary case commenced against it
under the Federal bankruptcy laws, which case is not dismissed or stayed within
thirty (30) days; or (viii) fail to pay its taxes on a timely basis; ix) violate
any covenant provided for in this Note, in the Registration Rights Agreement
(the Registration Rights Agreement) and/or the Note Purchase Agreement (the Note
Purchase and Security Agreement) between the Company and the Holder of even date
herewith and such violation shall continue unremedied for a period of fifteen
(15) days following the giving of written notice thereof from the Holder;
 
(b)           any judgment is entered against the Company  which is not bonded
or discharged within 30 days;
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           a levy of any sort is made on or against some or all of the assets
of the Company.


then, at any time thereafter and unless such Event of Default shall have been
cured or shall have been waived in writing by the Holder (which waiver shall not
be deemed a waiver of any subsequent default), at the option of the Holder and
in the Holder’s sole discretion, the Holder may, by written notice to the
Company, declare the entire unpaid principal amount of this Note then
outstanding, together with accrued interest thereon, to be forthwith due and
payable, whereupon the same shall become forthwith due and payable.


5.           Investment Intent.  The Holder, by its acceptance hereof, hereby
represents and warrants that this Note is being acquired, and the Conversion
Stock issuable upon the conversion of this Note will be acquired, for investment
purposes only and without a view to the distribution thereof, and may be
transferred only in compliance with the Act.  Unless, prior to the conversion of
this Note, the issuance of the Conversion Stock has been registered with the
Securities and Exchange Commission pursuant to the Act, the Note Conversion Form
shall be accompanied by a representation of the Holder to the Company to the
effect that such securities are being acquired for investment and not with a
view to the distribution thereof, and such other representations and
documentation as may be reasonably required by the Company, unless in the
opinion of counsel to the Company such representations or other documentation
are not necessary to comply with the Act.


6.           Default Rate of Interest; Costs of Collection.  In  the event the
Company shall default in the payment of this Note when due, then (i) effective
with such date of default, the interest rate payable hereunder shall be
increased to eighteen percent (18%) per annum and (ii) the Company agrees to
pay, in addition to unpaid principal and interest, all the costs and expenses
incurred in effecting collection hereunder or enforcing the terms of this Note
and the Security Agreement, including reasonable attorneys’ fees.


7.           Applicable Law.  This Note is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the State
of New York.


8.           Notices.  Any notice required or permitted to be given pursuant to
this Note shall be deemed to have been duly given when delivered by hand or sent
by certified or registered mail, return receipt requested and postage prepaid,
overnight mail or telecopier as follows:
 
 
5

--------------------------------------------------------------------------------

 
 
If to the Holder:


 
Facsimile No.: (___) __________


If to the Company:


OSL Holdings, Inc
600 Dutch Hill Road, Suite 15
New York, NY 100028
Attn: __________, CEO


or at such other address as the Holder or the Company shall designate by notice
to the other given in accordance with this Section 8.


9.           Miscellaneous.  This Note constitutes the rights and obligations of
the Holder and the Company.  No provision of this Note may be modified except by
an instrument in writing signed by the party against whom the enforcement of any
modification is sought.


The Company shall not take any action that would impair the rights and
privileges of the Holder herein or avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times act in good faith to assist in carrying out the
provisions of this Note, including the Conversion rights provided in paragraph 3
herein and will take all such action as may be necessary or appropriate in order
to protect the conversion rights of the Holder of the Note.


The waiver by the Holder of a breach of any provision of this Note shall not
operate or be construed as a waiver of any subsequent breach.


If any provision, or part thereof, of this Note shall be held to be invalid or
unen­forceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any way affect or render invalid or unenforceable any
other provisions of this Note and this Note shall be carried out as if such
invalid or unenforceable provision, or part thereof, had been reformed, and any
court of competent jurisdiction is authorized to so reform such invalid or
unenforceable provision, or part thereof, so that it would be valid, legal and
enforceable to the fullest extent permitted by applicable law.


In no event shall the rate of interest payable hereunder exceed the maximum rate
permitted by applicable law.


No provision of this Note shall alter or impair the absolute and unconditional
obligation of the Company to pay the principal of, and interest on, this Note in
accordance with the provisions hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
The Company agrees that irreparable damage would occur in the event that any of
the provisions of this Note were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that, except with
respect to the payment of the amounts due hereunder, the Holder of this Note
shall be entitled to swift specific performance, injunctive relief or other
equitable remedies to prevent or cure breaches of the provisions of this Note
and to enforce specifically the terms and provisions hereof, this being in
addition to any other remedy to which the Holder may be entitled under this
Note.


 
[SIGNATURE PAGE FOLLOWS]


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf,
in its corporate name, by its duly authorized officer, all as of the day and
year first above written.
 
 

  OSL HOLDINGS, INC          
 
By:
/s/ Eli Feder       __________, CEO          


 
 
8

--------------------------------------------------------------------------------

 
 
OSL HOLDINGS, INC


CONVERTIBLE PROMISSORY NOTE


DUE JUNE 30, 2012
 
NOTE CONVERSION FORM
 
The undersigned hereby irrevocably elects to convert the within Convertible
Promissory Note to the extent of $  in principal amount thereof, together with
accrued interest thereon.




If the Holder is an individual:
If the Holder is not an individual:



_________________________________
______________________________

Name(s) of Holder
Name of Holder



_________________________________
By: ___________________________

Signature of Holder
       Signature of Authorized Representative

 
_________________________________
______________________________

Signature, if jointly held
Name and Title of Authorized

 
Representative



_________________________________
_______________________________

Address(es) of Holder
Address of Holder



_________________________________
______________________________

Social Security Number of Holder
Taxpayer Identification Number of Holder



_________________________________
_______________________________

Date
Date

 
 
9

--------------------------------------------------------------------------------

 


OSL HOLDINGS, INC


CONVERTIBLE PROMISSORY NOTE


DUE JUNE 30, 2013


NOTE ASSIGNMENT FORM


FOR VALUE RECEIVED


The undersigned   (please print or typewrite name of assignor) hereby sells,
assigns and transfers unto    (please print or typewrite name, address and
social security or taxpayer identification number, if any, of assignee)  the
within Convertible Promissory Note of OSL Holdings, Inc. in the original
principal amount of $  and hereby authorizes the Company  to transfer this Note
on its books.




If the Holder is an individual:
If the Holder is not an individual:



_________________________________
__________________________________

Name(s) of Holder
Name of Holder



_________________________________
By:_______________________________

Signature of Holder
      Signature of Authorized Representative

 
_________________________________
__________________________________

Signature, if jointly held
Name and Title of Authorized Representative

 
_________________________________
__________________________________

Date
Date

 


(Signature(s) guaranteed)
 
 
10

--------------------------------------------------------------------------------